      Case 2:19-cv-00826-JAM-EFB Document 5 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TWYLLA TAUTAU,                                   No. 2:19-cv-826-JAM-EFB PS
12                       Plaintiff,
13               v.                                    ORDER
14    LOS ANGELES POLICE
      DEPARTMENT, LOS ANGELES
15    DISTRICT ATTORNEY’S OFFICE,
      PENTECOSTAL ASSEMBLIES OF THE
16    WORLD,
17                       Defendants.
18

19           On September 9, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on the parties and which contained notice that any objections to the findings

21   and recommendations were to be filed within fourteen days. No objections were filed.1

22           The court has reviewed the applicable legal standards and, good cause appearing,

23   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

24   /////

25   /////

26           1
              Although it appears from the file that plaintiff’s copy of the findings and
27   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to
     keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service
28   of documents at the record address of the party is fully effective
     Case 2:19-cv-00826-JAM-EFB Document 5 Filed 09/29/20 Page 2 of 2

 1        Accordingly, IT IS ORDERED that:
 2        1. The proposed Findings and Recommendations filed September 9, 2020, are
 3           ADOPTED; and
 4        2. This action is DISMISSED without prejudice for failure to state a claim as set forth in
 5           the August 6, 2020 order (ECF No. 3).
 6
     DATED: September 28, 2020                    /s/ John A. Mendez
 7
                                                  HONORABLE JOHN A. MENDEZ
 8                                                UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
